UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7017


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

LOUIS ANDREW GUARASCIO,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00045-F-2)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis Andrew Guarascio, Appellant Pro Se. John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Louis    Andrew      Guarascio       appeals    the        district         court’s

order    denying      his    self-styled          “Petition    for       Writ        of   Audita

Querela,      § 1651;       Motion    to     Dismiss    Indictment             for    Lack    of

Subject Matter Jurisdiction and Failure to Charge an Offense,

F.R.Cr.P.12(b)(2);           Alternatively,         Motion     to    Arrest          Judgment,

Fed.R.Cr.P.34(a)” seeking collateral review of his convictions

on    federal    bank    robbery       and    firearms       charges       and       690-month

sentence.       We have reviewed the record and find no reversible

error.

              Although       the     district       court     addressed          Guarascio’s

claims for relief on the merits, we conclude that the petition

and     associated      motions       were        tantamount        to     a     successive,

unauthorized motion under 28 U.S.C.A. § 2255 (West Supp. 2012),

over which the district court lacked jurisdiction.                                    The fact

that Guarascio cannot proceed under § 2255 unless he obtains

authorization from this court to file a successive motion does

not   alter     our   conclusion.           See    Carrington       v.     United         States,

503 F.3d 888, 890 (9th Cir. 2007) (“[T]he statutory limits on

second or successive habeas petitions do not create a ‘gap’ in

the post-conviction landscape that can be filled with the common

law   writs.”);       United       States    v.    Torres,    282        F.3d    1241,       1245

(10th Cir. 2002) (“[A] writ of audita querela is not available

to a petitioner when other remedies exist, such as a motion to

                                              2
vacate sentence under 28 U.S.C.[A.] § 2255.” (internal quotation

marks omitted)).

            Accordingly, we affirm the district court’s denial of

relief.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3